                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 DARYN LEE W.,                                     )
                                                   )
                Plaintiff,                         )
                                                   )        Case No. 18-CV-401-JFJ
 v.                                                )
                                                   )
 ANDREW M. SAUL,                                   )
 Commissioner of Social Security,                  )
                                                   )
                Defendant.                         )

                                     OPINION AND ORDER

       Plaintiff Daryn Lee W. seeks judicial review of the decision of the Commissioner of the

Social Security Administration denying his claim for disability benefits under Title XVI of the

Social Security Act (“Act”). In accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have

consented to proceed before a United States Magistrate Judge. For reasons explained below, the

Court reverses the Commissioner’s decision denying benefits. Any appeal of this decision will be

directly to the Tenth Circuit Court of Appeals.

I.     Standard of Review

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citing Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994)). “A decision is not based on substantial evidence if it is overwhelmed by other evidence

in the record or if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). The Court must “meticulously examine the record as a whole,

including anything that may undercut or detract from the ALJ’s findings in order to determine if the
substantiality test has been met.” Grogan, 399 F.3d at 1261 (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). The Court may neither re-weigh the evidence nor substitute its

judgment for that of the Commissioner. See Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir.

2005). Even if the Court might have reached a different conclusion, the Commissioner’s decision

stands so long as it is supported by substantial evidence. See White v. Barnhart, 287 F.3d 903, 908

(10th Cir. 2002).

II.    Procedural History and ALJ’s Decision

       Plaintiff, then a 44-year-old male, filed for Title XVI benefits on June 17, 2010, alleging a

disability onset date of June 8, 2010. R. 179-182, 769. Plaintiff’s claim for benefits was initially

denied and an Administrative Law Judge (“ALJ”) held an initial hearing on November 10, 2011,

and a second hearing on June 6, 2012. R. 32-84. The ALJ issued a decision on June 29, 2012,

denying Plaintiff’s claim. R. 11-25. The Appeals Council denied Plaintiff’s request for review. R.

1-4. Plaintiff then appealed to the United States District Court, and the Commissioner moved for

voluntary remand. R. 869-876. The presiding District Judge granted the Commissioner’s motion.

R. 873-876. In the meantime, Plaintiff filed a subsequent application for Title XVI benefits on

September 4, 2012, and on December 2, 2013, the Oklahoma Disability Determination Service

found Plaintiff was disabled beginning on August 1, 2013, when Plaintiff began dialysis treatment.

R. 768, 879. On December 23, 2014, the Appeals Council affirmed the finding of disability as of

August 1, 2013, and remanded the case back to the ALJ for further proceedings regarding the period

preceding August 1, 2013. R. 879-881.

       On remand, the ALJ held a supplemental hearing on April 15, 2015. R. 795-840. The ALJ

issued a second decision on June 19, 2015, finding at step five that Plaintiff was not disabled prior

to August 1, 2013, because he could perform other work. R. 768-786. The Appeals Council denied

review, and Plaintiff appealed. R. 757-760; ECF No. 2.


                                                 2
       The ALJ found that Plaintiff had not engaged in substantial gainful activity since his alleged

onset date. R. 771. At step two, the ALJ found that Plaintiff had the following severe impairments:

diabetes mellitus with peripheral neuropathy; hypertension; morbid obesity; arthritis of the hip;

anxiety; and depression. Id. The ALJ found Plaintiff’s Hepatitis B and C, endocarditis, and kidney

disease to be non-severe. Id. At step three, the ALJ found that, prior to August 1, 2013, Plaintiff’s

impairments did not meet or medically equal any listed impairment in 20 C.F.R. Part 404, Subpart

P, Appendix 1. With respect to Plaintiff’s mental impairments, the ALJ found the “paragraph B”

criteria of the mental impairment listings were not satisfied, finding that Plaintiff had moderate

difficulties in the three areas of (1) activities of daily living, (2) social functioning, and (3)

concentration, persistence, or pace; and no episodes of decompensation. R. 773.

       The ALJ found that, prior to August 1, 2013, Plaintiff had the residual functional capacity

(“RFC”) to perform a reduced range of sedentary work as follows:

       [T]he claimant could lift, carry, push and/or pull 10 pounds occasionally and 10
       pounds frequently. He could stand and/or walk for two hours out of an eight-hour
       workday. He could sit for six hours out of an eight-hour workday. He could
       occasionally climb stairs and ramps, balance, bend or stoop, kneel, crouch, and
       crawl. He was unable to climb ladders, ropes and scaffolding. He should avoid
       all exposure to unprotected heights. He could frequently finger, handle, and feel.
       He could do simple and routine tasks and some moderately complex tasks allowing
       semi-skilled work with superficial contact with co-workers, supervisors, and the
       public (superficial defined as contact that a grocery clerk might have with co-
       workers, supervisors, and the public).

R. 774-775. In support of the RFC, the ALJ discussed Plaintiff’s testimony regarding his symptoms;

medical expert testimony from Subramaniam Krishnamurthi, M.D.; Plaintiff’s medical treatment

history; and opinion evidence from four consultative examiners and the state agency reviewers. R.

775-784.

       At step four, the ALJ found Plaintiff had no past relevant work. R. 784. At step five, based

on the hypothetical posed to the VE and her responses, the ALJ found Plaintiff could perform the




                                                 3
requirements of representative sedentary-exertion occupations such as Touch-Up Screener (SVP-

2); Food and Beverage Order Clerk (SVP-2); and Document Specialist (SVP-2). R. 785.

III.   Issues and Analysis

       Plaintiff raises three allegations of error on appeal: (1) the ALJ’s finding as to Plaintiff’s

RFC is not supported by substantial evidence; (2) the ALJ’s credibility finding is error as a matter

of law and not supported by substantial evidence; and (3) the decision was rendered by an ALJ

whose appointment was invalid at the time he rendered his decision.1

       A.      Plaintiff’s RFC is Supported by Substantial Evidence

               1.      The ALJ Applied the Appropriate Burden of Proof

       Plaintiff contends the ALJ followed an incorrect burden of proof in this case when

determining the RFC. Relying on Miller v. Chater, 99 F.3d 972 (10th Cir. 1996), Plaintiff argues

that the Commissioner had the burden to establish Plaintiff’s disability date, because Plaintiff was

already found disabled as of August 1, 2013. In Miller, the claimant applied for both Title II

disability insurance benefits (“DIB”) and Title XVI supplemental security income (“SSI”) benefits,

and he was found disabled as of the date he filed his SSI application but not disabled prior to that

date, which rendered him ineligible for DIB benefits. 99 F.3d at 975. The claimant in Miller had

already established his incapacity to perform his own past work at step four, and the ALJ decided

the case at step five, when the burden shifts to the Commissioner to show that the claimant retained

the RFC to do other work that exists in the national economy. Id. at 976. The Tenth Circuit reversed

the ALJ’s decision, holding the ALJ had used an incorrect legal framework by stating at step five

that the “evidence is insufficient to establish that the claimant was under a disability on or before”



1
  Neither party has urged the Court to decide the Appointments Clause issue as a threshold matter.
In this case, it serves the interests of justice and efficiency to reach the Appointments Clause issue
only if there are no other grounds for reversal. Because the Court finds no other grounds for reversal,
the Court reaches the Appointments Clause issue in Part III.C.

                                                  4
the date last insured. Id. In rejecting the ALJ’s finding, the Tenth Circuit held that the absence of

conclusive medical evidence cannot meet the Commissioner’s step-five burden, because reliance on

the insufficiency of medical evidence effectively shifts the burden back to the claimant. Id. Instead,

the ALJ should have examined whether the evidence was sufficient for the Commissioner to show

the claimant could perform other work. Id.

        Plaintiff argues the facts in Miller are “strikingly similar” to those in this case, because both

involve applications for DIB and SSI benefits, and because both the claimant in Miller and Plaintiff

were found disabled for SSI purposes but not DIB. ECF NO. 13 at 8. Plaintiff’s argument is both

factually and legally flawed. As a factual matter, Plaintiff in this case applied only for SSI benefits,

not DIB benefits. Plaintiff’s date last insured, which was relevant in Miller, is not relevant to

Plaintiff’s current application for SSI. Therefore, this case is not as “strikingly similar” to Miller as

Plaintiff alleges.

        As a legal matter, Plaintiff misconstrues Miller’s holding. Miller did not hold that if a

claimant were found disabled at any time, the burden of proof at every step of the sequential analysis

shifts to the Commissioner to prove the claimant was not disabled at a prior time. Miller simply

applies the well-established five-step analysis with the usual burdens – the claimant bears the burden

to show he was disabled during the period of claimed disability at steps one through four, then the

burden shifts to the Commissioner at step five to that the claimant retains the RFC to do other work

that exists in the national economy. See Miller, 99 F.3d at 975 (“Once a claimant has demonstrated,

as Mr. Miller has here, that he cannot perform his past work because of his disability, ‘the burden

shifts to the Secretary to show that the claimant retains the residual functional capacity (RFC) to do

other work that exists in the national economy.’”) (quoting Thompson v. Sullivan, 987 F.2d 1482,

1487 (10th Cir. 1993)); 20 C.F.R. § 416.912(a) (“In general, you have to prove to us that you are . .

. disabled”); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (“[T]he Secretary is required to bear


                                                   5
[the burden of proof] only if the sequential evaluation process proceeds to the fifth step. . . . It is not

unreasonable to require the claimant, who is in a better position to provide information about his

own medical condition, to do so.”).          Accordingly, Plaintiff does not demonstrate that the

Commissioner bore the burden in this case to provide evidence in support of Plaintiff’s RFC

assessment. See Howard v. Barnhart, 379 F.3d 945, 948-49 (10th Cir. 2004) (“the agency’s burden

at step five does not include the burden to provide medical evidence in support of an RFC

assessment, unless the ALJ’s duty to further develop the record is triggered”). Because Plaintiff

does not allege a step-five error, but rather an error in establishing the RFC, Plaintiff’s burden-

shifting argument fails.

                2.      The ALJ Properly Evaluated the Medical Opinion Evidence

        Plaintiff argues that the ALJ should have followed the recommendations of Michael

Karathanos, M.D., who performed a consultative examination of Plaintiff’s neurological status on

January 9, 2012. R. 677-682. Plaintiff argues Dr. Karathanos’ opinions support his allegations of

decreased sensation in the feet and decreased or absent reflexes in the extremities. Plaintiff contends

the ALJ erred by relying on the opinions of the testifying medical expert, Dr. Krishnamurthi, over

the medical source opinions of Dr. Karathanos.

        Plaintiff’s arguments are unavailing. As the Tenth Circuit has explained, where there is

conflicting evidence in the record, the ALJ is entitled to resolve such evidentiary conflicts. See

Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016). This Court, however, is not permitted to

reweigh the evidence. Id. Here, the ALJ was entitled to accept the testimony of Dr. Krishnamurthi

over the medical source opinions of Dr. Karathanos, and the ALJ adequately explained his reasons

for doing so. The ALJ explained in the decision that he assigned “little to no weight” to Dr.

Karathanos’ medical source opinions, because they were incomplete. R. 782. In particular, Dr.

Karathanos did not opine on Plaintiff’s lifting/carrying ability, instead stating that Plaintiff


                                                    6
“maintains that he cannot lift or carry anything heavier than 5 pound[s].” R. 677. Dr. Karathanos

placed question marks in the areas for Plaintiff’s standing/walking ability, noting that Plaintiff

“maintains that he can walk up to 50 feet.” R. 678. In the areas for Plaintiff’s use of hands, Dr.

Karathanos checked boxes indicating Plaintiff could both “never” and “occasionally” use his right

hand for handling and fingering. R. 679. Dr. Karathanos also placed question marks in the areas

for Plaintiff’s use of feet, noting only “diabetic neuropathy” in this section, as well as question marks

in the areas for Plaintiff’s postural activities and environmental limitations. R. 679-681. Dr.

Karathanos did not complete the narrative portions of the form and did not add objective findings

supporting his assessment.

       The ALJ assigned great weight, however, to Dr. Karathanos’ physical examination, which

indicated no intrinsic neurological motor deficit in the upper or lower extremities; stable gait with

slight left limp; ability to perform tandem gait and walking on heels and toes with some difficulty;

preserved coordination; decreased sensation to pinprick in the toes and decreased sensory sensation

at the toes but preserved position sense; and absent reflexes in the lower extremities and 1+ in the

upper extremities. R. 675, 776, 782.

       The ALJ also gave “great weight” to Dr. Krishnamurthi’s opinion regarding Plaintiff’s

functional limitations, because Dr. Krishnamurthi had the opportunity to review the longitudinal

medical evidence.     R. 783.     The ALJ noted that Dr. Krishnamurthi testified regarding Dr.

Karathanos’ opinions. Dr. Krishnamurthi testified that a restriction of a five-pound lifting restriction

was not Dr. Karathanos’ findings, but rather Plaintiff’s own report of his ability. Dr. Krishnamurthi

testified that restrictions including ability to lift ten pounds frequently and 20 pounds occasionally;

sit six hours out of an eight-hour period; and climb steps, ladders, ropes and scaffolding

occasionally; and bend, stoop, crawl, crouch, or kneel occasionally were appropriate given the

medical evidence. R. 805-806.


                                                   7
       The ALJ’s findings were reasonable and supported by substantial evidence. Even if Dr.

Karathanos’ opinions could have supported a finding of greater physical limitations in the RFC, the

issue for judicial review is whether the ALJ’s decision is supported by substantial evidence, not

whether Plaintiff’s position is supported by substantial evidence. See Richardson v. Perales, 402

U.S. 389, 401 (1971); 42 U.S.C. § 405(g); Keyes-Zachary v. Astrue, 695 F.3d 1156, 1172 (10th Cir.

2012) (“The ALJ, however, was free to resolve evidentiary conflicts because there is substantial

evidence to support his conclusion.”).

       B.      The ALJ’s Credibility Findings are Supported by Substantial Evidence2

       This Court will not disturb an ALJ’s credibility findings if they are supported by substantial

evidence, because “[c]redibility determinations are peculiarly the province of the finder of fact.”

Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008) (quotations omitted). Credibility findings

“should be closely and affirmatively linked to substantial evidence and not just a conclusion in the

guise of findings.” Id. (quotations omitted). The ALJ may consider a number of factors in assessing

a claimant’s credibility, including

       the levels of medication and their effectiveness, the extensiveness of the attempts
       (medical or nonmedical) to obtain relief, the frequency of medical contacts, the
       nature of daily activities, subjective measures of credibility that are peculiarly
       within the judgment of the ALJ, . . . and the consistency or compatibility of
       nonmedical testimony with objective medical evidence.

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quotations omitted). So long as the ALJ sets

forth the specific evidence he relies on in evaluating the consistency of the claimant’s subjective


2
 Effective March 26, 2016, the Social Security Administration issued a new policy interpretation
ruling governing the evaluation of symptoms in disability claims. See SSR16-3p; Titles II & XVI:
Evaluation of Symptoms in Disability Claims, 2016 WL 1119029 (Mar. 16, 2016) (superseding SSR
96-7p; Policy Interpretation Ruling Titles II and XVI: Evaluation of Symptoms in Disability Claims:
Assessing the Credibility of an Individual’s Statements, 1996 WL 374186 (July 2, 1996)). The
purpose of the new policy is to “eliminat[e] the use of the term ‘credibility’ from [the] sub-regulatory
policy” and “clarify that subjective symptom evaluation is not an examination of an individual’s
character.” SSR 16-3p at *1. The ALJ’s decision became final on June 19, 2015 and is governed
by SSR 96-7p; therefore, the Court uses the term “credibility” throughout this Opinion and Order.

                                                   8
complaints with other evidence, the ALJ “need not make a formalistic factor-by-factor recitation of

the evidence.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 67 (10th Cir. 2012) (quotations omitted).

“[C]ommon sense, not technical perfection, is [the reviewing court’s] guide.” Id.

       In the decision, the ALJ granted “little probative weight” to Plaintiff’s testimony, because

“the dichotomy between the claimant’s allegations and the evidence of record as a whole reflects

poorly on his credibility.” R. 778. Plaintiff argues that the ALJ’s analysis supporting this finding

does not “properly link the evidence” to the credibility determination. ECF No. 13 at 13. Plaintiff’s

argument fails. The ALJ described Plaintiff’s subjective symptom testimony and adequately

explained his reasons for granting the testimony “little probative weight.” R. 777-778. Those

reasons are linked to discrepancies between Plaintiff’s subjective claims and contradictory evidence

in the medical record. In particular, the ALJ noted that, despite his numerous complaints and reports

of severe limitations, Plaintiff’s physical examinations and imaging have remained mainly within

normal limits, including normal gait, ability to ambulate without an assistive device, 5/5 grip and

great toe strength, and no reinjury or acute disease identified in x-rays of the right hip. R. 778. See

R. 369-375, 580-587, 674-682. The ALJ noted inconsistencies between Plaintiff’s complaints and

his history of non-compliance with treatment recommendations, despite quick improvement in

symptoms following short-term hospitalizations and a return to prescription medication. R. 778.

See R. 715-724, 727-734, 1027-1059. The ALJ noted Plaintiff’s credibility was affected by his

history of lengthy incarceration and admitted drug use after release, as well as his extremely limited

mental health treatment. R. 778. See R. 249, 727-734. Plaintiff indicated to Dr. Karathanos that

he had not received any medical care for his diabetes in a year and a half, which the ALJ noted. R.

674, 780. The ALJ also noted Plaintiff had sporadic work history prior to the alleged disability

onset date, “which raised the question as to whether the claimant’s continuing unemployment was

actually due to medical impairments. R. 778. See R. 588-592, 989-996. Finally, the ALJ noted


                                                  9
inconsistencies between Plaintiff’s allegations of disabling symptoms and the longitudinal medical

evidence. R. 778. The ALJ made adequate credibility findings and linked those findings to

substantial evidence in the record. See Thompson v. Berryhill, 685 F. App’x 659, 664 (10th Cir.

2017) (where ALJ evaluates a claimant’s subjective complaints and explains evidence he relies on,

“[n]othing more is required” for credibility analysis).

       Plaintiff complains that the ALJ’s credibility analysis did not adequately account for Dr.

Karathanos’ examination findings that Plaintiff’s reflexes were absent in the lower extremities and

decreased in the upper extremities. See R. 675. Plaintiff argues this finding supported Plaintiff’s

neuropathy. However, the ALJ noted Dr. Karathanos’ findings in the decision. R. 780. The ALJ

further noted, in support of his credibility determination, that Dr. Karathanos’ examination showed

no intrinsic neurological motor deficit in the upper or lower extremities, as well as normal gait. R.

778. See R. 675. Plaintiff simply invites the Court to re-weigh the evidence, which is not permitted.

See Hackett, 395 F.3d at 1172; Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (the court “may

not displace the agency’s choice between two fairly conflicting views, even though the court would

justifiably have made a different choice had the matter been before it de novo”) (quotation and

alterations omitted). In sum, the ALJ conducted an adequate credibility analysis, linking his

credibility findings to specific evidence in the record. Plaintiff has failed to identify any reversible

error in relation to the ALJ’s credibility analysis.

       C.      Plaintiff Timely Raised the Appointments Clause Challenge

       For purposes of this motion, the Commissioner concedes that the ALJ who decided

Plaintiff’s case was not validly appointed under the Appointments Clause of the U.S. Constitution.

The Commissioner only disputes whether Plaintiff’s challenge was timely.

       “[O]ne who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case is entitled to relief.” Lucia v. S.E.C., __ U.S. ___, 138 S. Ct. 2044,


                                                   10
2055 (2018) (internal quotations omitted). In Lucia, the plaintiff raised the challenge “before the

[Securities and Exchange Commission], and continued pressing that claim in the Court of Appeals

and this Court.” Id. Seizing on this language, the Commissioner argues Plaintiff’s challenge is not

“timely,” because it was not made “at any point in the underlying administrative proceedings.” ECF

No. 15 at 9. However, as recently made clear by the Tenth Circuit, “underlying securities laws

expressly require issue exhaustion.” Malouf v. S.E.C., 933 F.3d 1248, 1256 (10th Cir. 2019)

(holding that Appointments Clause challenge was forfeited due to failure to comply with mandatory

exhaustion requirement).     In contrast, no Social Security laws or regulations require issue

exhaustion. Sims v. Apfel, 530 U.S. 103, 108 (2000) (explaining that, although statutes or agency

regulations commonly require issue exhaustion in administrative appeals, no statute or SSA

regulations do so). This has not changed in the nineteen years following Sims. Therefore, Lucia

does not clearly or directly answer the timeliness question in the Social Security context. See Sims,

530 U.S. at 109-10 (explaining that, in absence of statute or regulation, courts must carefully

consider type of agency proceedings before requiring issue exhaustion).

       The question presented is whether a Social Security claimant must exhaust the Appointments

Clause issue before the ALJ in order to raise it on appeal to a district court.3   No circuit court has

reached this precise question. Most lower courts addressing the question have held that the

Appointments Clause issue is forfeited if not raised. See, e.g., Fortin v. Comm’r of Social Security,

372 F. Supp. 3d 558, 567 (E.D. Mich. 2019) (holding that Appointments Clause challenge was

forfeited because not raised before the ALJ and providing thorough explanation of both sides of

issue) (string-citing twelve cases supporting majority position). A minority of courts, employing

varying rationales, have held that an Appointments Clause challenge may be raised for the first time


3
   As explained below, Plaintiff was not required to exhaust the Appointments Clause issue before
the Appeals Council in order to preserve it. See Sims, 530 U.S. at 112. The Commissioner’s
argument only succeeds, therefore, if Plaintiff was required to exhaust the issue before the ALJ.

                                                  11
before the district court. See, e.g., Kellett v. Berryhill, No. CV 18-4757, 2019 WL 2339968, at *7

(E.D. Pa. June 3, 2019) (relying on Sims’ reasoning and “futility of objecting before an ALJ who

was powerless to decide a constitutional question”); Bradshaw v. Berryhill, 372 F. Supp. 3d 349,

352-362 (E.D.N.C. 2019) (relying on Sims’ reasoning; separation of powers concerns; reluctance to

apply exhaustion requirements to constitutional issues; and courts being “poorly equipped” to

fashion an issue-exhaustion requirement for SSA proceedings); Bizarre v. Berryhill, 364 F. Supp.

3d 418, 420-26 (M.D. Pa. 2019) (limiting rationale to failure to exhaust constitutional issues and

issuing alternative holding that, even if forfeited, court would exercise discretion to excuse failure

to exhaust). Within the Tenth Circuit, courts are split. Compare, e.g., Pearson v. Berryhill, No. 17-

4031-SAC, 2018 WL 6436092 (D. Kan. Dec. 7, 2018) (issue forfeited), with Kim L. M. v. Saul, No.

18-CV-418-FHM, 2019 WL 3318112, at *6 (N.D. Okla. July 24, 2019) (issue not forfeited) (holding

that Sims’ reasoning logically extends to other steps in the SSA process).4

       The Court joins the minority position and holds that a social security claimant does not forfeit

an Appointments Clause challenge by failing to exhaust the issue before the ALJ. First, this Court

can discern no principled basis for distinguishing Sims from the instant case. In Sims, the Court

held that that a claimant need not exhaust issues in a request for review by the Social Security

Appeals Council in order to preserve issues for appeal to a district court. Sims, 530 U.S. at 112.

Although the Court declined to reach the question of “whether a claimant must exhaust issues before

the ALJ,” id. at 107, the underlying reasoning in Sims applies to the entire Social Security process.




4
   The Commissioner appealed the Kim L.M. decision to the Tenth Circuit, and it is currently
pending on appeal. Neither party moved the Court to stay this decision pending resolution of that
appeal.


                                                 12
       Writing for the Court, Justice Thomas first explained that the rationale for requiring issue

exhaustion is “much weaker” when the “administrative proceeding is not adversarial.” Id. at 110.5

Writing for a plurality, he reasoned that the “differences between courts and agencies are nowhere

more pronounced than in Social Security proceedings” and that “Social Security proceedings are

inquisitorial rather than adversarial.” Id. at 110-11 (emphasis added). The plurality further

reasoned: “It is the ALJ’s duty to investigate the facts and develop the arguments both for and against

granting benefits . . . and the Council’s review is similarly broad.” Id. at 110-11 (emphasis added).

In concluding that the analogy to judicial proceedings is at is weakest in the Social Security context,

the plurality explained that “[t]he Council, not the claimant, has primary responsibility for

identifying and developing the issues.” Id. at 112. One could easily substitute “the ALJ” for the

“Council” in the preceding sentence. The plurality also explained that SSA regulations make “quite

clear” that the entire “SSA,” not merely the Appeals Council, conducts its review in a nonadversarial

and informal way. Id. at 111. Further, like the Appeals Council forms, the ALJ-level forms also

require claimants to provide only a minimal amount of information, indicating the ALJ does not

depend significantly on claimants to identify issues for review. See Bradshaw, 372 F. Supp. 3d at

356-57 (explaining similarity of requirements in forms). The overall reasoning in Sims indicates

that the SSA regulatory scheme cannot be parsed into adversarial and non-adversarial stages for

purposes of issue exhaustion.6 But see Marilyn R. v. Saul, No. 18-CV-4098, 2019 WL 4389052, at


5
  Sims is a plurality opinion, with Parts I and II-A garnering five votes and Part I-B garnering only
four.

6
   The law review article cited by the Sims plurality does not distinguish between the two levels of
review and argues against any issue-exhaustion requirement in Social Security cases. See Jon C.
Dubin, Torquemada Meets Kafka: The Misapplication of the Issue Exhaustion Doctrine to
Inquisitorial Administrative Proceedings, 97 Colum. L. Rev. 1289, 1341-42 (1997) (reasoning that
“issue exhaustion is doctrinally and functionally incompatible with the SSA’s inquisitorial model
and operating reality” and that “courts should reject the doctrine’s application to SSA proceedings”).
That author reasoned that “[t]he degree of agency judicialization required to justify issue exhaustion
would undermine the mass justice efficiency of the SSA’s inquisitorial model, place substantial

                                                  13
*4 (C.D. Ill. Sept. 13, 2019) (reasoning that claimants “have more responsibility for identifying the

issues” at the ALJ level and that the ALJ level “is more adversarial”).

       Second, courts are not equipped to design a fair, well-considered issue-exhaustion

requirement for Social Security proceedings. See Bradshaw, 372 F. Supp. 3d at 360. In this case,

the Commissioner’s arguments are not limited to the Appointments Clause context. See ECF No.

15 at 12 (arguing that courts should find forfeiture for any and all “arguments [a claimant] had not

presented to the ALJ”). Yet as explained in Bradshaw, any judicially imposed issue-exhaustion

requirement implicates several considerations: (1) the precise definition of “issue” or “argument”;

(2) whether there should be an exception for constitutional issues;7 (3) whether it should apply to

all claimants or only those represented by counsel; and (4) whether failure to raise is an absolute bar

or whether there are exceptions for newly discovered evidence. Bradshaw, 372 F. Supp. 3d at 360-

61.   Further, the exhaustion requirement requested by the Commissioner would impose an

exhaustion requirement only at the ALJ level, and not at the subsequent Appeals Council level. See

Kim L.M., 2019 WL 3318112, at *6. It seems illogical to require exhaustion before the ALJ, but

then excuse exhaustion before the final level of agency review. In short, the Court is wary of

injecting an imprecise issue-exhaustion requirement into the complex and heavily regulated Social




strain on an already overburdened and dysfunctional adjudicative bureaucracy, and still fail to
protect the judicial review rights of claimants lacking counsel in agency proceedings.” Id.
7
   Some courts in the minority have found the constitutional nature of the question to weigh against
forfeiture, essentially because courts should be most reluctant to relinquish their ability to decide
constitutional questions. See Bradshaw, 372 F. Supp. 3d at 362; Bizarre, 364 F. Supp. 3d at 424.
Some courts in the majority have found this nature to weigh in favor of forfeiture, because
constitutional issues are not part of the typical “inquisitorial process.” See Marilyn R., 2019 WL
4389052, at *5 (reasoning that ALJ has no occasion to identify an Appointments Clause issue unless
identified by the claimant); Fortin, 372 F. Supp. 3d at 565 (reasoning that where “the challenge is
to the structural integrity of the process itself, the adversarial nature of the litigation reemerges”).



                                                  14
Security scheme, particularly where the Supreme Court failed to do so for the highest level of agency

review.

          Finally, language in Tenth Circuit law favors the minority position. In Hackett v. Barnhart,

395 F.3d 1168, 1176 (10th Cir. 2005) (emphasis added), the Tenth Circuit stated:

          Indeed, there is nothing in the record before us to indicate that the conflict was
          raised until the district court proceeding that commenced two years after the ALJ
          hearing. The Supreme Court has ruled, however, that a plaintiff challenging a denial
          of disability benefits under 42 U.S.C. § 405(g) need not preserve issues in the
          proceedings before the Commissioner or her delegates. See Sims v. Apfel, 530 U.S.
          103, 120 S.Ct. 2080, 147 L.Ed.2d 80 (2000).

The Commissioner in this case did not address Hackett. In other cases, the Commissioner has

argued this holding is limited to issues that an ALJ has “an affirmative duty to address,” such as

conflicts between vocational expert testimony and the Dictionary of Occupational Titles. See

Katrina Louise K. v. Saul, Case No. 18-CV-208-JFJ, ECF No. 18 at 12. The Court agrees that

challenged issue is distinguishable, and the Tenth Circuit does not appear to have meaningfully

considered whether Sims extends to the ALJ-level of review. But there does not appear to be any

other published Tenth Circuit decision limiting this language in Hackett or reaching a contrary

result. Cf. Shaibi v. Berryhill, 883 F.3d 1102, 1109-10 (9th Cir. 2018) (imposing issue-exhaustion

requirement at ALJ-level when claimants are represented by counsel). Accordingly, the most

relevant published decision in the Tenth Circuit counsels against a finding of forfeiture.

IV.       Conclusion

          Plaintiff did not forfeit her Appointments Clause by failing to exhaust the issue before the

ALJ. The Commissioner does not dispute that the ALJ was not properly appointed under the

Appointments Clause of the U.S. Constitution. Accordingly, the ALJ’s decision is REVERSED




                                                   15
and the case is REMANDED for further proceedings before a constitutionally appointed ALJ.8 All

other issues presented on appeal are AFFIRMED.

       SO ORDERED this 30th day of September, 2019.




                                                        JODIF.JAYNE,MAGISTRATEJ
                                                                              UDGE
                                                        UNITEDSTATESDISTRICTCOURT




8
 The proper remedy for an invalidly appointed ALJ is a new hearing before a properly appointed
ALJ. See Lucia, 138 S. Ct. at 2055.

                                             16
